PER CURIAM
*418Latoy D. Williams ("Appellant") appeals from her conviction, following a bench trial, of sodomy in the first degree, in violation of Section 566.060 RSMo.; and sexual abuse in the first degree, in violation of Section 566.100 RSMo. Appellant was sentenced to ten years' imprisonment in the Missouri Department of Corrections on the sodomy charge and seven years in the Missouri Department of Corrections on the sexual abuse charge, those sentences to run concurrently. Appellant will also be required to register for her lifetime as a sexual offender upon release.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).